Campbell, C. J.,
dissenting.
The record discloses the fact that in this senatorial district there are two factions of the Silver Republican party,—that represented by the petitioners belonging to what is known as the Broad faction in this state, and that represented by respondent as the Blood faction. The former repudiates all connection with the Blood, and the latter with the Broad, wing. As my brother Goddard remarks, in Liggett v. Orr, ante, p. 462, —a controversy between rival lists of nominees of the same party for county officers,—the convention sending the Plumb, and not that sending the McKnight, delegates was held to be the regular convention of the party; and as the same list of delegates were elected to the senatorial conventions, the rulirig • there controls here. In that conclusion, however, I was unable to agree for the reasons set forth in the dissenting opinion filed therein, and for similar reasons I dissent now.
. But if it be conceded that the Plumb convention, when organized, was the regular convention of the party, still it does not necessarily follow that the Plumb ticket is now entitled to the party name and emblem. It appears in this case that a split exists not only in the state party, but in all its subordinate divisions, including this district. In the case of Whipple v. Broad, ante, p. 407, we held that the Broad faction in the state convention of the party was the genuine party and entitled to the use of its name and emblem. The McKnight ticket here was nominated by the Broad faction of the party in the district, and the Plumb ticket by the Blood wing.
The Broad state convention (which we held to be the regular one) admitted as delegates from El Paso county those *474known as the McKnight delegates, who were selected both as delegates to the state and senatorial conventions; and in so doing thereby recognized the regularity of the convention which selected them. It also appears that the Blood faction disclaims all connection with the Broad party which now is the only genuine Silver Republican party.
My reasons for this conclusion are set forth at length in the case of Twombly v. Smith, ante, p. 425. The principle in that case is the same as in this, and for that reason I do not repeat the argument. The decision here, therefore, in my judgment, should be in favor of the petitioner.